UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-7448



BERNARD MCFADDEN,

                                              Plaintiff - Appellant,

          versus


GLENN ALWINE, SCDC Medical Board Director;
JOHN A. DAVIS; LISA PARNELL, Head nurse
Wateree Correctional Institution; CHARLETTE
GRECO,   Practitioner   Wateree   Correctional
Institution, in their official, individual, or
personal capacities,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(CA-04-2421-3)


Submitted:   March 30, 2006                   Decided: April 6, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard McFadden, Appellant Pro Se. Robert E. Lee, Benjamin Albert
Baroody, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bernard    McFadden    appeals    the   district   court’s    order

adopting the report and recommendation of magistrate judge and

denying relief on his complaint under 42 U.S.C. § 1983 (2000).               We

have     reviewed   the   record     and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     See McFadden v. Allen, No. CA-04-2421-3 (D.S.C. Aug. 3,

2005; Aug. 5, 2005).      We deny as moot McFadden’s motion to compel

the district court to file three affidavits, because the affidavits

are included in the district court’s record as attachments to

McFadden’s Motion in Opposition to Defendants’ Motion to Dismiss.

We   dispense   with   oral   argument     because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                    - 2 -